                              UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                       Case No. 17-cr-01952-BAS

                                      Plaintiff,
                      vs.
                                                       JUDGMENT OF DISMISSAL
Carlton Armstrong,


                                    Defendant.




IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
 D
      granted the motion of the Government for dismissal of this case, without prejudice; or

 D    the Court has dismissed the case for unnecessary delay; or

      the Court has granted the motion of the Government for dismissal, with prejudice; or

 D    the Court has granted the motion of the defendant for a judgment of acquittal; or

 D    a jury has been waived, and the Court has found the defendant not guilty; or

 D    the jury has returned its verdict, finding the defendant not guilty;

      of the offense( s) as charged in the Indictment/Information:
      8:1324(a)(l)(A)(ii),(v)(II), and (a)(l)(B)(i)-Transportation of Certain Aliens for
      Financial gain and Aiding and Abetting



Dated:   5/30/2019             FILED
                                                   H
                                MAY 3 0 2019       U ited States District Judge
